Citation Nr: 0804003	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-36 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection Post Traumatic Stress Syndrome 
(PTSD), including whether service connection may be granted. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The veteran had active duty service from August 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran's last petition to reopen his claim of service 
connection for PTSD, first denied in an August 1994 rating 
decision,  was denied by way of an August 1996 RO decision. 
Because the veteran did not file a timely substantive appeal 
in response to the October 1996 Statement of the Case (SOC), 
it is final. See Glynn v. Brown, 6 Vet. App. 523 (1994) 
(Holding that the determination of whether new and material 
evidence has been submitted is to be ascertained from the 
last final denial of the claim on any basis).

The veteran filed the claim on appeal on August 7, 2001. The 
veteran is in receipt of a 100 percent schedular disability 
evaluation for various service-connected disorders, effective 
May 2001.


FINDINGS OF FACT

1. In a decision dated in August 1996, the RO determined that 
new and material evidence had not been received with which to 
reopen the veteran's claim of entitlement to service 
connection for PTSD.

2. Evidence received since the August 1996 RO decision is 
neither duplicative, nor cumulative, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3. PTSD is not causally or etiologically related to service.


CONCLUSIONS OF LAW

1. The August 1996 RO decision is final. 38 U.S.C.A. § 
7105(c) (West 2002).

2. New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
PTSD. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

3. The criteria for the establishment of service connection 
for PTSD have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 
5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in June 2002. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. 

The veteran did not receive notice of the evidence necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial as required by Kent v. Nicholson, 20 Vet. 
App. 1 (2006). However, in light of the Board's reopening of 
the veteran's service connection claim based on a finding 
that new and material evidence was submitted, further notice 
is not required because the full benefit sought by the 
veteran as to this issue of having his claim reopened is 
granted in the instant decision. Also, the veteran was not 
provided notice of how VA assigns disability ratings and 
effective dates and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). However, the denial of 
the claim for service connection in the instant decision 
makes the error non-prejudicial. 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA treatment records, Social Security 
records, and private medical records are associated with the 
claims file. Additionally, results of a Joint Center for Unit 
Records and Research (JCURR) report are available. The 
veteran and his representative have not made the RO or the 
Board aware of any outstanding evidence that needs to be 
obtained in order to fairly decide his claim. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

Analyses

New and Material Evidence

The veteran seeks to reopen his service connection claim for 
PTSD for new and material evidence. The Board finds that new 
and material evidence has been submitted and grants the claim 
to reopen for new and material evidence.  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal. 38 C.F.R. § 20.200. Rating actions from 
which an appeal is not timely perfected become final. 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103. In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108. The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The veteran filed the claim on appeal in August 7, 2001. For 
claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

As part of his August 2001 attempt to reopen the claim, the 
veteran submitted an August 2002 statement regarding his 
alleged stressors. His August 2002 statement included his 
unit assignment, dates when the stressful event occurred, and 
a description of the stressful event. As a result, the RO was 
able to perform a records search to verify the incident. 

Information regarding the time and description of the 
stressful incident and the veteran's unit assignment at the 
time of the stressful incident were not previously of record. 
The Board finds that this information is not redundant and is 
so significant that is must be considered to fairly decide 
the merits of the PTSD claim. Therefore, the claim to reopen 
for new and material evidence is granted to this extent only. 

Service Connection for PTSD

The veteran alleges that he has PTSD, which was caused by 
stressors during active duty service. Having carefully 
considered the record, the Board finds that the evidence does 
not contain credible supporting evidence to verify the 
veteran's alleged stressors. Thus, the veteran's claim for 
service connection for PTSD will be denied. 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury diagnosed 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury or disease in the line of duty in the 
active military, naval or air service. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125. A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id.

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records. If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection. 
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources. Moreau v. 
Brown, 9 Vet. App. 389 (1996). The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996). 
Therefore, the veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

The veteran is not shown to have served in combat. His 
military occupational specialty was that of Switchboard 
Operator, and he is not the recipient of any combat-related 
awards or decorations. Thus, credible supporting evidence of 
the stressor is required. Cf.  38 U.S.C.A § 1154(b) 
(Providing in substance that in the case of veterans of 
combat, VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d).

Although the veteran's listed occupational specialty was that 
of a Switchboard operator, he alleges, in an August 2002 
statement, that he was attacked while delivering supplies to 
a village at some time between September to October 1970. 
During the attack, women and children were released from a 
prison within the village and started to surround the 
veteran's vehicle. The veteran was ordered by Military Police 
to immediately leave. While attempting to comply with the 
orders, the veteran alleges that he accidentally hit some of 
the Vietnamese women and children that would not move away 
from his vehicle. 
 
As discussed below, there is no evidence to substantiate that 
the veteran was exposed to the claimed stressor, or indeed 
that such stressor occurred. The veteran's service medical 
records are negative for any psychiatric complaints or 
treatments. Nor is the veteran's account of the claimed 
stressor substantiated by other evidence of record. 

While the veteran has been diagnosed to have PTSD, the 
diagnosis in and of itself is not sufficient to grant the 
claim, absent evidence of a qualifying stressor. For example, 
VA treatment records, dated August 2000, reflect a PTSD 
diagnosis based on the veteran's self reported history. 
However, it is well-settled law that the explicit or implicit 
opinion of the physician that the veteran is truthful is not 
necessarily probative as to the facts of the account.  See 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). Moreover, 
while a physician is competent to render medical opinions, 
such competence does not extend to the factual underpinnings 
of the opinion. See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant); see also 
Jones (Stephen) v. West, 12 Vet. App. 383 (1999); (where a 
veteran with service-connected PTSD sought service connection 
for the residuals of a broken leg, sustained in a motorcycle 
accident. His treating physician opined that "thrill seeking 
behavior," typical in PTSD patients, in part had caused the 
veteran's recklessness. However, evidence was of record 
indicating that the veteran had told police officers and 
bystanders immediately after the accident that he had 
exercised care when riding his motorcycle, and that a car 
struck him as he was attempting to negotiate a turn. The 
Court found the physician's opinion not sufficient to well-
ground the claim under then applicable law, because although 
the veteran was competent to testify as to the sequence of 
events of the accident, the physician was not an eyewitness 
to the accident, so that any opinion regarding what actions 
or sequence of events caused the accident was outside the 
scope of his competence. Id. at 386).

The veteran's clergyman wrote a statement detailing how the 
veteran has sought counsel about his stressful experiences 
during his active duty service. The veteran also submitted a 
statement from his physician noting his long time treatment 
for depressive symptoms as a result of his service in 
Vietnam. The lay statements from persons that were not in 
Vietnam with the veteran are competent to report the makers' 
observations of what they have observed of the veteran's 
post-service behaviors, but they are not competent to 
substantiate the veteran's claimed in-service stressors. 
"Competent lay evidence" means "any evidence not requiring 
that the proponent have specialized education, training, or 
experience." Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person." 38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. App. 
405, 410-11 (1998) (one not a medical expert is nevertheless 
competent to offer evidence of his symptoms in support of a 
claim for an increased disability evaluation); see Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. 
App. 390, 393 (1994).  

The RO attempted to verify the alleged stressor through a 
Joint Services Records Research Center (JSRRC) search, based 
on information provided by the veteran . JSRRC 
correspondence, dated June 2003, indicates that it could not 
research the alleged stressor because it solely involved 
civilian casualties. It reported that unless an incident 
involving civilians was officially documented, it would not 
be found within combat records. 

The veteran's personnel records are also available. However, 
there is no information within them to verify the alleged 
incident. 

In a submission dated in October 2005, the veteran through 
his representative argued that VA is under an obligation to 
research the general conditions ("rocket, mortar, gunfire or 
other combat mayhem") occurring between September to October 
1970 in Bien Hoa. However, the veteran has not alleged these 
generalized stressors. Instead, his claimed stressor is as 
above, and he has been specifically advised to provide 
specific information as to his claimed stressors, which, 
apart from his account of allegedly striking civilians as 
above, he has not done. Under the law, a claimant for VA 
benefits has the responsibility to present and support the 
claim.  38 U.S.C.A. §  5107(a). Wamhoff v. Brown, 8 Vet. App. 
517 (1996); Wood v. Derwinski, 1 Vet. App. 190, reconsidered, 
1 Vet. App. 406 (1991).    

The Board finds that there is no credible supporting evidence 
to document the veteran's alleged in service stressors. The 
veteran was advised in a June 2002 letter from the RO to him 
that the RO would assist him in obtaining evidence, but that 
it was still his responsibility to support his claim with 
appropriate evidence. The Board finds that the RO has done 
everything feasible to assist the veteran by obtaining a 
JSRRC search, service medical records, VA treatment records, 
and personnel records. However, none of these records 
provides credible supporting evidence to document the 
veteran's alleged in service stressors. Without credible 
supporting evidence for the veteran's allegations of in 
service stressors, the veteran's claim for PTSD is denied. 
38 C.F.R. § 3.304(f) (2007). 


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD, to this 
extent only, the claim is granted.

Service connection for PTSD is denied. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


